EXHIBIT 10.2

 

COMPENSATION FOR NON-EMPLOYEE DIRECTORS

As of August 26, 2005

 

Directors who are not employees of the Company or any of its subsidiaries
receive an annual retainer of $25,000, an additional annual retainer of $5,000
for each committee chairperson, $6,000 for each board meeting attended, $1,500
for each committee meeting attended if the committee meeting attended was not
held in connection with, or on the same day as, a board meeting, and $1,000 for
each telephonic board meeting attended, plus reimbursement of travel expenses
incurred in connection with such attendance. If multiple committees with the
same membership meet on the same day, only one meeting fee is paid.

 

Each non-employee director has the ability to participate in the Company’s 2005
Non-Employee Directors Stock Incentive Plan (the “Directors Plan”) which allows
participating non-employee directors to defer receipt of a portion or all of the
retainer and meeting fees the Company provides for Board services and receive
such retainer and meeting fees in the future as shares of the Company’s common
stock. In addition, non-employee directors are eligible for a deferred stock
grant under the Directors Plan consisting of a number of stock units determined
by the Board of Directors. Each stock unit awarded will entitle the participant
to receive one share of Common Stock. An initial deferred stock grant of 1,000
stock units was made to each non-employee director as of the effective date of
the Directors Plan (January 19, 2005), subject to shareholder approval of the
Directors Plan which was received on August 26, 2005. Additional deferred stock
grants of 1,000 stock units are made to each non-employee director immediately
after each annual meeting of shareholders, beginning with the 2005 annual
meeting of shareholders held on August 26, 2005. The Board of Directors may
modify the amount or timing of such additional deferred stock grants at any
time. Distributions from the accounts will commence on the director’s separation
from service from the Board of Directors for any reason (including resignation
or death) or a specified number of years (between one and five) following the
director’s separation from service. A director may also elect to have
distributions commence upon a change in control (as defined in the Directors
Plan). Distributions will be made in a single lump sum or in annual installments
of up to 10 years, as previously elected by the director. While a non-employee
director is a member of the Board of Directors, all of the director’s benefits
under the Directors Plan will be maintained in stock units. Following separation
from service, a director may elect to transfer all or any part of his or her
stock units into one or more deemed investments approved from time to time by
the Nominating and Governance Committee. Such transfers and any further
reallocations among stock units and deemed investments may be made subject to
restrictions determined appropriate by the Nominating and Governance Committee.